Citation Nr: 1744110	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  17-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based upon the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1950 to December 1953 and from June 1954 to August 1971.  The Veteran's decorations include the Combat Action Ribbon, Navy Commendation Medal with "V" device and the Bronze Star Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In March 2017, the Veteran requested to appear before a Veterans Law Judge; however, in July 2017 he withdrew that request.  Thus, the Board considers the hearing request withdrawn.

The issue of the Veteran's entitlement to a clothing allowance was raised by the record in multiple claims, to include those that were submitted from June 2015 to June 2017.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for a grant of SMC based upon the Veteran's need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.351, 3.352 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).

Anatomical loss or loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 CFR § 3.350(a)(2).

The question concerning loss of use "is not whether amputation is warranted but whether the [Veteran] has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 CFR § 3.350(a)(4).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a) (2016).  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).

Throughout the pendency of the appeal, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and has service connection for five disabilities: (1) posttraumatic stress disorder (PTSD), rated 50 percent; (2) lumbosacral strain with degenerative changes, rated 40 percent; (3) hearing loss, rated 30 percent; (4) residuals of coccygectomy, rated 10 percent; and (5) tinnitus, rated 10 percent.

The Veteran asserts that he requires assistance with his activities of daily living.  Generally, the medical evidence and lay statements submitted by and on behalf of the Veteran are consistent with the need for aid and attendance.  In June 2015, he reported that he needs help to clean himself every day.  In a May 2017 statement, the Veteran's spouse reported that the Veteran has fallen and has been unable to get up on his own; he cannot shower, groom himself, or dress independently; and his health is worsening.  See also May 2017 Substantive Appeal (VA Form 9).  In a contemporaneous statement, the Veteran reported that "[i]t is impossible to do anything for myself."

In June 2015 and May 2017, the Veteran submitted VA Forms 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) that document a non-VA physician's findings that the Veteran only leaves home for medical appointments and only with assistance from his wife or a family member, and he needs assistance with his activities of daily living.  More specifically, the physician indicated that the Veteran is unable to prepare his meals, needs assistance in bathing and tending to other hygiene needs in order to prevent fails, requires medication management due to mild cognitive impairment and memory loss, has right leg weakness with stooped posture and an unsteady gait due to back pain, and decreased range of motion of his back and neck.  Additionally, his back pain and resulting right leg weakness results in poor balance and frequent falls, his poor memory affects his ability to care for himself and travel alone, and his PTSD has resulted in impaired sleep/fatigue.

As the manifestations of the Veteran's service-connected disabilities meet the pertinent requirements, as demonstrated by the noted medical reports and consistent lay statements, aid and attendance is warranted.

Accordingly, the criteria are satisfied to award special monthly compensation based on the need aid and attendance of another person.  The appeal is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of SMC based on being housebound (which is a lesser benefit) is necessary.


ORDER

SMC based upon the need for regular aid and attendance is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


